Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of SolarWinds, Inc. for the quarterly period ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I Kevin B. Thompson, as Principal Executive Officer of SolarWinds, Inc., hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best ofmy knowledge, the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of SolarWinds, Inc. Date: July 30, 2010 By: /s/ Kevin B. Thompson Kevin B. Thompson President and Chief Executive Officer (Principal Executive Officer) In connection with the Quarterly Report on Form 10-Q of SolarWinds, Inc. for the quarterly period ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I Michael J. Berry, as Principal Financial Officer of SolarWinds, Inc., hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best ofmy knowledge, the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of SolarWinds, Inc. Date: July 30, 2010 By: /s/ Michael J. Berry Michael J. Berry Senior Vice President and Chief Financial Officer (Principal Financial Officer)
